Order entered October 24, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00765-CV

                          CAROL SHAW, Appellant

                                       V.

                BISHOP AIRFIELD RANCH, LLC, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 90347

                                    ORDER

      Before the Court is appellant’s October 21, 2022 opposed motion for

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than November 18, 2022.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE